Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “urgent member” of Claims 1-2, and 6-7.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical shafts” and “adjustable means” of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is suggested that Applicant provide a reference number for the vertical shafts and adjustable members in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Figs. 1-3 are objection to as being photorgraphs. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 Line 2 recites “may be”, it is suggested that Applicant replace the limitation with --configured to be--.            Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first and second springs" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the first and second springs are disposed on a first and second vertical shaft, respectively, and first and second adjustable means are coupled to the first and second shafts respectively to adjust the resistance of the first and second springs.” However, there is no depiction of a vertical shaft in connection with a set screw and therefore it is unclear if Applicant is claiming an embodiment not shown and/or if the claim is incorrectly written and/or it is unclear if Applicant has support for the claimed limitation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustable means” in Claims 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0025]:” an adjusting means (e.g. set screw) that can be tightened or loosened to increase or decrease the resistance”.              If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “urgent member” in claims 1, 2, 6, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Regarding Claim 1, Kane teaches an apparatus comprising:                 a base member 25;                 a first side member 32,33 coupled to a first side of the base member and a second side member 35,36 coupled to a second side of the base member;                   the first and second side members 32,33,35,36 each having a first and second slot formed therein (Refer to Figs. 1&4 to depict channels (slots) formed between the side members for the cross member 75 to slide therethrough), respectively;                a cross member 75 disposed in said first and second slots and moving up and down within said first and second slots (Refer to Fig. 8 and Abstract:” Parts are provided so that the arm supports can be easily adjusted or disassembled and the bar is carried in sliding bar guides adapted to be adjusted in and between space formed by opposed channel guides extending vertically and held upon the base by insertion at their lower ends into laterally-spaced sleeve supports.”);                 a first urgent member 51 coupled to a first side of the cross member 75 and to the first side member, and a second urgent member 57 coupled to a second side of the cross member 75 and to the second side member (Refer to Fig. 8);                   the first and second urgent members 51,57 urging the cross member 75 to a first position (Refer to Fig. 8 Col 2 Lines 25-51..The Office takes the position that not springs would inherently urge the device towards a first position
Regarding Claim 2, Kane continues to teach wherein the first position is an upper position (Refer to Fig. 8, the Office takes the position that the springs 51,57 would inherently urge the bar 74 to an upper position until the user pulls down on the bar).
Regarding Claim 3, Kane continues to teach wherein the first and second urgent members comprise springs.
Regarding Claim 7, Kane continues to teach wherein the length of the first and second openings may be adjusted to control the amount of movement of the cross member 75 (Refer to Fig. 1 Col 4 Lines 21-31:” With the intermediate supporting arms 100 and 101, the same must be held against upward displacement and to accomplish this pull pins 42', 61' are extended through any set of adjusting holes 107 and 108 in the channel guides above the hollow block parts 41' of the intermediate spring supporting arms 100 and 101 in order to prevent their upward displacement in the channel guides at different vertical heights.”..The Office takes the position repositioning of the arms 100,101 changes the length of the first and second openings the bar is allowed to travel).
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5160303).
Regarding Claim 1, Smith teaches an apparatus comprising:                 a base member 11;                 a first side member 12 coupled to a first side of the base member and a second side member 12 coupled to a second side of the base member 11;Refer to Fig. 1), respectively;                a cross member 19 disposed in said first and second slots 15,16 and moving up and down within said first and second slots (Refer to Figs. 3a,b);                 a first urgent member 17 coupled to a first side of the cross member 19 and to the first side member 12, and a second urgent member 17 coupled to a second side of the cross member 19 and to the second side member 13 (Refer to Fig. 1..The Office takes the position that the urgent members 17 are indirectly coupled to the side members 12,13 via bar 16);                   the first and second urgent members 17 urging the cross member 19 to a first position (Refer to Fig.3a).
Regarding Claim 2, Smith continues to teach wherein the first position is an upper position (Refer to Fig. 3a).
Regarding Claim 4, Smith continues to teach wherein the first and second urgent members comprise rubber bands 17 (Refer to Abstract:” A pair of uprights support an upper bar over which one or more rubber bands are placed.”).
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zetterberg (US 7578774).
Regarding Claim 1,  Zetterberg teaches an apparatus comprising:                 a base member 112;Refer to Fig. 1);                   the first and second side members 104,106 each having a first and second slot 122 formed therein (Refer to Fig. 1), respectively;                a cross member 102 disposed in said first and second slots 122 and moving up and down within said first and second slots (Refer to Figs. 3);                 a first urgent member 204,206 coupled to a first side of the cross member 102 and to the first side member 104, and a second urgent member 204,206 coupled to a second side of the cross member 102 and to the second side member 106 (Refer to Fig. 6..Col 3 Lines 54-65);                   the first and second urgent members 204,206 urging the cross member 102 to a first position (Refer to Fig.3..the Office takes the position that the urgent members are controlled by a the motor which will urge the cross member to whichever set position).
Regarding Claim 2, Zetterberg continues to teach wherein the first position is an upper position (Refer to Fig. 3).
Regarding Claim 5, Zetterberg continues to teach wherein the first and second ugent members 204,206 comprise pistons 204,206.
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durket (US 20170326401).
Regarding Claim 1,  Durket teaches an apparatus comprising:                 a base member 3;                 a first side member 24 coupled to a first side of the base member and a second side member 24 coupled to a second side of the base member 3 (Refer to Fig. 1);                   the first and second side members 24 each having a first and second slot formed therein (Refer to annotated Fig. 1 below), respectively; 
    PNG
    media_image1.png
    740
    557
    media_image1.png
    Greyscale
Refer to annotated Fig.1 above);                 a first urgent member (remote resilient element) coupled to a first side of the cross member 1 and to the first side member 24, and a second urgent member (remote resilient element) coupled to a second side of the cross member 1 and to the second side member 24 (Refer to Fig. 2 Paragraph [0033]:” The remote resilient element could, itself, be a bungee type elastic element, or a spring (wound, coil, or torsion) element.”);                   the first and second urgent members (remote resilient element) urging the cross member 102 to a first position (Refer to Fig.2..the Office takes the position that the urgent members (springs) provide a level of urging due the its spring properties and location on the upper and lower portion of the cross member 1).
Regarding Claim 2, Zetterberg continues to teach wherein the first position is an upper position (Refer to Fig. 2 Paragraph [0008] According to a first aspect of the invention, a transversely suspended elastic element, band, or wire is provided; the element extending side-to-side from sturdy up-right stanchions. The element may, itself, be resilient, i.e., a bungee-type, or it may be, instead, relatively non-resilient and attached at each end thereof to resilient elements, i.e., spring or elastic elements thru a pulley and belt, etc., associated with or within the stanchions. The height of the element, at each lateral extent thereof associated with each stanchion may be adjusted, and the resilience, or resistance of the element, to motion transverse to the element may adjusted according to the exercise motion being performed or the resistance desired.).
Regarding Claim 6, Zetterberg continues to teach wherein the first and second springs are disposed on a first and second vertical shaft 33/92 (Refer to annotated Fig. 2 below and Fig. 11), respectively, 
    PNG
    media_image2.png
    694
    660
    media_image2.png
    Greyscale
and first and second adjustable means 103 are coupled (The Office takes the position that the screw 103 is indirectly coupled to the shafts 33/92) to the first and second shafts respectively to adjust the resistance of the first and second springs (Refer to annotated Fig. 11 below and Paragraph [0039] FIG. 11 shows additional details of a trolley 5 from FIG. 2. In FIG. 11, the trolley is show as a rectilinear form with channels 95 on one side adapted to accept and slide along vertical rails 96. The rails 96 could be standalone and perform, themselves, as stanchion elements, but are more likely mounted to a surface or the stanchions themselves. The channels are shown on the same side as the bungee 106 entrance/exit from the trolley, but could also be on a forward end, rearward, or on either side of the vertical worm ear 92. The vertical worm gear 92 is shown here engaging the trolley using a retained nut 93 structure. The nuts 93 are embedded into the trolley structure and engage the worm gear 92, as it rotates, so as to raise and lower the trolley when the worm gear is activated using stepper motor 37. The tensioning system here is manually operated by a user. A twist of knob 101 either clockwise or counterclockwise turns worm gear 103 which, in turn, rotates reel drum 104 equipped with a cog on an end thereof matched to worm gear 103.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784